981 So.2d 1222 (2008)
Curtis DALE, Appellant,
v.
STATE of Florida, Walter A. McNeil, Secretary, Florida Department of Corrections, Appellee.
No. 1D08-0553.
District Court of Appeal of Florida, First District.
May 5, 2008.
Curtis Dale, Pro se, for Appellant.
Bill McCollum, Attorney General, and Kathleen Von Hoene, General Counsel, Tallahassee, for Appellee.
PER CURIAM.
On January 27, 2008, the Appellant filed a notice of appeal seeking review of a final "Order Denying Petition for Writ of Habeas Corpus," that had been entered on September 17, 2007. The trial court properly declined to treat this petition as a rule 3.850 motion. See Baker v. State, 878 So.2d 1236 (Fla.2004); Richardson v. State, 918 So.2d 999 (Fla. 5th DCA 2006). Consequently, the Appellant's post-judgment motion seeking rehearing was governed by the Florida *1223 Rules of Civil Procedure, which provide that a motion for rehearing must be served within 10 days of the date of filing of the judgment. See Fla. R. Civ. P. 1.530(b). Because the Appellant's motion was not timely served under the rule, the motion did not delay rendition of the order on appeal, see Fla. R.App. P. 9.020(h), and the Appellant's notice of appeal did not timely invoke this Court's jurisdiction. Accordingly, the appeal is hereby dismissed for lack of jurisdiction. Leonard v. State, 828 So.2d 408 (Fla. 1st DCA 2002).
DAVIS, THOMAS, and ROBERTS, JJ., concur.